The election of Abiel Lovejoy, returned a member from the town of Vassalborough, was controverted by sundry inhabitants of that town, on the ground, that illegal votes were received, and also, that said Lovejoy “ was not friendly to the cause of America.”3
The memorial was accompanied by depositions, tending to prove the facts therein alleged, and having been read, a time was assigned for hearing the petitioners.
The parties Were accordingly admitted4 upon the floor, and, after hearing them and their witnesses, and the defence of Mr. Lovejoy, it was
Voted, That the election of Abiel Lovejoy is not proved to be illegal 5 and that the further consideration of the charges against his character, as a person inimical to the government, and the prayer of the petitioners, that he may be excluded from a seat, on that account, be referred to the next session, *5and that Mr. Lovejoy have leave of absence, until that time, to prepare for the trial thereof.1
Previous to the next session, it appears,2 that Lovejoy, instead of preparing for the trial of his ease, a settled ” the affair, with the principal petitioners, by agreeing that “ he would not attempt to sit in the honorable house again ; ” and, the parties not appearing at that time, no further proceedings took place.

 Same, 379.


 Same, 387.


 Same, 389.


 2 J. H. 391.


 This is stated in the memorial of Denis Getchell against Lorejoy’s election the next year.